Citation Nr: 0512547	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  00-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a thyroid 
disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a verified period of active duty in the 
Army from June 1980 to September 1983.  The veteran also had 
unverified periods of active duty while in the Alabama Army 
National Guard from 1983 to 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the RO denied entitlement to 
service connection for a thyroid disability and hypertension.  
In addition, the RO found that new and material evidence had 
not been submitted in order to reopen the veteran's claim for 
entitlement to service connection for a left leg disability.    

In March 2000, the veteran requested a hearing before the 
local Board at the RO.  In a July 2000 statement and a 
September 2000 VA Form 119 Report of Contact, the veteran 
clarified that he wanted a videoconference hearing at the RO 
with a Judge from the Board.  The veteran had a 
videoconference hearing at the RO with the undersigned Judge 
sitting in Washington, DC in June 2001.   

In September 2001, the Board remanded the veteran's claims 
for actions consistent with the Veteran's Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002) 
as well as to request VA outpatient treatment records and to 
identify treatment providers.  

In a November 2002 decision, the Board reopened the veteran's 
claim for entitlement to service connection for a left leg 
disability based on a finding that new and material evidence 
had been submitted.  The Board also ordered additional 
development in November 2002 regarding the veteran's claims 
in order to obtain VA treatment records, to identify 
treatment providers, to request records from the Social 
Security Administration (SSA), to obtain service inpatient 
treatment records, and to obtain VA examination reports.

In August 2003, the Board remanded the veteran's claims in 
order to have the veteran identify treatment providers, to 
request records from the SSA, and to obtain VA examination 
reports.  

In a December 2004 VA Form 9, the veteran requested a hearing 
at the RO before a Judge from the Board.  In a March 2005 
letter, the undersigned Judge denied the veteran's motion for 
another hearing as the veteran had had a videoconference 
hearing with the undersigned Judge from the Board concerning 
the issues on appeal in June 2001.  Under 38 C.F.R. § 20.700 
(2004), the veteran is entitled to a hearing on appeal.  An 
electronic hearing with the undersigned Judge is considered 
the equivalent of a hearing where the veteran appears 
personally before a Judge from the Board.  See 38 C.F.R. 
§ 20.700(e) (2004).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  

2.  A left leg disability of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.

3.  A thyroid disability of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.

4.  Hypertension of unspecified etiology is first shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to that service.



CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  A thyroid disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  Arthritis as 
well as cardiovascular-renal disease, including hypertension, 
are all part of the list of disorders under 38 C.F.R. 
§§ 3.307 and 3.309.  Consideration for presumptive service 
connection for such diseases and disorders requires a minimum 
of 90 days of active service during a period of war or after 
December 31, 1946.  In this case, the veteran's dates of 
verified active service indicate that he is entitled to be 
considered for presumptive service connection.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  

In considering the veteran's service connection claims, the 
Board acknowledges his complaints that he suffers from 
current residuals of a left leg injury as well as from 
hypertension and a thyroid disability.  His opinion alone, 
however, cannot meet the burden imposed by 38 C.F.R. § 3.303 
with respect to the relationship between events incurred 
during service and his current complaints a left leg 
disability, hypertension, and a thyroid disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, his 
statements qualify as lay evidence, which is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. § 
3.159(a)(2) (2004).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).

Entitlement to Service Connection for a Left Leg Disability

The veteran contends that he currently suffers from a left 
leg disability due an injury incurred during to active 
service and that service connection for his left leg 
disability is warranted.  After a review of the evidence, the 
Board finds that his contentions are not supported by the 
record, and that his claim for entitlement to service 
connection for a left leg disability must fail.

The veteran's service medical records are void of any 
complaint, diagnosis, or treatment of a left leg injury or 
disability.  A September 1982 service treatment note detailed 
an isolated instance during service when the veteran suffered 
from cramps in his left calf muscle.  

Records obtained from SSA as well as private medical 
providers dated from March 1988 to February 1992 show that 
the veteran suffered from meralgia paresthesia on his left 
side.  In these records, the veteran reported that he had 
been in an accident at his place of employment in September 
1986 and suffered from nerve damage after a block of ice fell 
on his left hip.  An October 1991 private electromyograph 
study showed results indicative of left lateral femoral 
cutaneous neuropathy.  VA treatment records dated from 1997 
to 2004 show that the veteran was treated for left leg pain 
with instability, weakness, and numbness as well as swelling 
of the left ankle and left knee pain.  A March 1999 VA 
treatment note showed a diagnosis of paresthesia to left leg 
secondary to trauma.   

In a February 2004 VA examination report, the examiner listed 
diagnostic impressions of left knee osteoarthritis, chronic 
pain left ankle, morbid obesity, and gait disorder.  Further, 
the examiner noted that the veteran's left leg 
electromyograph as well as neurological studies were normal 
and opined that it is "not as least as likely as not" that 
the veteran's current left leg disability had onset during 
service, had onset within a year after discharge, or 
preexisted military service starting in June 1980.  In 
addition, the examiner noted that the onset of the veteran's 
left leg condition was at some point after his National Guard 
reserve service enlistment examination dated in September 
1986.        

In this case, competent medical evidence of record does not 
show that the veteran's claimed left leg disability is 
etiologically related to his active service.  Service medical 
records do not reflect that the veteran suffered from a left 
leg injury or disability while in service.  In addition, left 
leg arthritis was not shown to a degree of 10 percent 
disabling within a year after active service, and, therefore, 
cannot be presumed to have been incurred during service.  
Further, records procured from private treatment providers 
and the SSA both indicate the veteran reported suffering from 
a left leg injury after an accident at work in September 
1986.  VA outpatient treatment records as well as the 
February VA 2004 examination report also do not provide any 
competent medical evidence that the veteran's claimed left 
leg disability is attributable to an injury during his period 
of active military service.  Based on the evidence discussed 
above, the Board finds that the preponderance of the evidence 
shows that the veteran is not entitled to service connection 
for a left leg disability.

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claim for entitlement to service connection for a 
left leg disability is not warranted.

Entitlement to Service Connection for a Thyroid Disability

The veteran contends that he currently suffers from a thyroid 
disability due to active service and that service connection 
for his thyroid disability is warranted.  After a review of 
the evidence, the Board finds that his contentions are not 
supported by the record, and that his claim of entitlement to 
service connection for a thyroid disability must fail.

The veteran's service medical records are void of any 
complaint, diagnosis, or treatment of thyroid disability.  In 
a March 1999 VA treatment note, the veteran reported that he 
was taking medications for a thyroid problem in 1983 before 
discharge from active service and noted that he had 
discontinued medication and had not sought treatment for a 
thyroid problem since discharge.  The veteran's thyrotropin 
level (TSH) was listed as 1.25 in the March 1999 treatment 
note.  In additional VA treatment notes dated in September 
1999 and January 2004, the veteran continued to complain of a 
thyroid problem and requested medication.  In the February 
2004 VA examination report, the examiner listed a diagnostic 
impression of thyroid condition and noted that the veteran's 
thyroid profile showed mild abnormality that did not require 
treatment.  Further, the examiner opined that it is "not as 
least as likely as not" that the veteran's current thyroid 
disability had onset during service, had onset within a year 
after discharge, or preexisted military service starting in 
June 1980.        
In this case, competent medical evidence of record does not 
show that the veteran's claimed thyroid disability is 
etiologically related to his active service.  Service medical 
records do not reflect that the veteran suffered from a 
thyroid disability while in service.  In addition, a thyroid 
disability was not shown to a degree of 10 percent disabling 
within a year after active service, and, therefore, cannot be 
presumed to have been incurred during service.  The February 
2004 VA examination report as well as VA treatment, private 
treatment and SSA records also do not provide any competent 
medical evidence that the veteran's claimed thyroid 
disability is attributable to his period of active military 
service.  Based on the evidence discussed above, the Board 
finds that the preponderance of the evidence shows that the 
veteran is not entitled to service connection for a thyroid 
disability. 

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claim for entitlement to service connection for a 
thyroid disability is not warranted.

Entitlement to Service Connection for Hypertension

The veteran contends that he currently suffers from 
hypertension due to active service and that service 
connection for his cardiovascular disability is warranted. 
After a review of the evidence, the Board finds that his 
contentions are not supported by the record, and that his 
claim for service connection of hypertension must fail.

The veteran's service medical records are void of any 
complaint, diagnosis, or treatment of hypertension.  A 
January 1980 enlistment examination report listed a blood 
pressure reading of 120/76.  An August 1983 separation 
examination report listed a blood pressure reading of 120/80.  
A September 1986 National Guard enlistment examination report 
listed blood pressure readings of 110/80 and 120/84.  The 
veteran's heart was marked as normal in these three 
examination reports.

Additional medical evidence of record contains various 
private medical records dated between March 1988 and February 
1992, as well as the reports from VA medical treatment and 
examination reports dated from June 1984 to July 2004.  
Review of these medical records reveals the following blood 
pressure results (date of result in parentheses):  

140/70 (June 1984); 102/70 (May 1987); 110/70 (May 1987); 
130/70 (August 1989); 158/79 (September 1989); 141/69 (August 
1990); 120/60 (November 1991); 130/80 (February 1992); 138/94 
(March 1993); 158/94 (February 1997); 158/88 (October 1997); 
156/81 (February 1998); 140/100 (March 1999); 157/99 (July 
2000); 158/92 (May 2002); 134/86 (July 2002); 130/98 
(February 2003); 126/86 (March 2003); 132/92 (January 2004).  

In the February 2004 VA examination report, the examiner 
listed a diagnostic impression of essential hypertension and 
noted that the veteran's cardiovascular disability was first 
diagnosed as well as treated by VA in 1997 and was presently 
under control with medication.  Blood pressure readings of 
158/100, 146/96, and 148/98 were listed in the report.  
Further, the examiner opined that it is "not as least as 
likely as not" that the veteran's current cardiovascular 
disability of hypertension had onset during service, had 
onset within a year after discharge, or preexisted military 
service starting in June 1980.        

In this case, competent medical evidence of record does not 
show that the veteran's current hypertension is etiologically 
related to his active service. Service medical records do not 
reflect that the veteran suffered from hypertension while in 
service.  Under Diagnostic Code 7101, a 10 percent rating is 
assigned for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  In this 
case, hypertension was not shown to a degree of 10 percent 
disabling within a year after active service, and, therefore, 
cannot be presumed to have been incurred during service.  The 
February 2004 VA examination report, VA treatment records, 
SSA records, and private treatment records do not provide any 
competent medical evidence that the veteran's current 
hypertension is attributable to his period of active military 
service.  Given the remote onset of hypertension years after 
the veteran's separation from service and in the absence of 
competent medical evidence that indicates any relationship 
between hypertension and the veteran's military service, the 
Board concludes that a preponderance of evidence shows that 
the veteran is not entitled to service connection for 
hypertension.

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claim for entitlement to service connection for 
hypertension is not warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the issues of entitlement to service 
connection for a left leg disability, hypertension, and a 
thyroid disability have been satisfied.  With regard to 
requirement (1), above, the Board notes that the Board as 
well as the Appeals Management Center (AMC) sent the veteran 
VCAA notice letters in September 2002, February 2003, and 
January 2004 informing him what was needed to establish 
entitlement to service connection.  With regard to 
requirements (2) and (3), the Board notes that the September 
2002 Board letter and the January 2004 AMC letter also 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the January 2004 letter from 
the AMC explained that VA would obtain relevant records from 
any Federal agency (to include the military, VA, and the 
Social Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the September 
2002 letter from the Board, the veteran was also informed 
that VA would assist him by providing a medical examination 
or getting a medical opinion if it was necessary to make a 
decision on his claims.  Finally, with respect to requirement 
(4), the Board notes that it does not appear from the record 
that the veteran has explicitly been asked to provide "any 
evidence in [his] possession that pertains to" his claims.  
As a practical matter, however, the veteran has been amply 
notified of the need to provide such evidence, both with 
respect to his claims for entitlement to service connection.  
In addition, the RO issued him a SSOC in November 2004 that 
contained the complete text of 38 C.F.R. § 3.159, from which 
the Court drew the fourth notice requirement.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the VCAA notice letters 
to the veteran dated in September 2002, February 2003, and 
January 2004.   However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the September 2002 Board letter and 
January 2004 AMC letter were sent to the veteran after to the 
RO's February 2000 rating decision that is the basis of the 
veteran's appeal.  In this case, the VCAA was enacted after 
the original AOJ adjudication of the claim in February 2000.  
The Court specifically stated in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) that an appellant has the right to 
remand where VCAA content-complying notice had not been 
provided.  However, the Court recognized that the RO did not 
err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the September 2002 and January 2004 
letters as well as the November 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the January 2004 letter sent by the AMC to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the September 2002 and January 2004 letters as 
well as the November 2004 SSOC issued by the RO.  The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the appellant. 


B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection.  In addition to 
service medical records, VA has obtained VA examination 
reports, private medical records, and records from the Social 
Security Administration.  The Board concludes that sufficient 
evidence to decide the claims has been obtained and that any 
defect in the development requirements of the VCAA that may 
exist in this instance would not be prejudicial to the 
veteran.


ORDER

Entitlement to service connection for a left leg disability 
is denied.

Entitlement to service connection for a thyroid disability is 
denied.

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


